Case 20-12890-mkn Doc130_ Entered 09/23/20 16:38:25 Page 1 of 2

E FILED ON 09/23/2020

THOMAS E. CROWE, ESQ.

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION
tcrowe@thomascrowelaw,com

2830 S. Jones Blvd. #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor

Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

Inre: ) BANKRUPTCY NUMBER:

) BK-S-20-12890-MKN
PLAYERS NETWORK, } Chapter 11

)
Debtor. ) Date: October 7, 2020

) Time: 9:30 a.m.

 

DECLARATION OF MARK BRADLEY

COMES NOW, MARK BRADLEY, makes the following declaration:

t. That Debtor has been in existence since 1993 and, for approximately twenty-five years
focused exclusively on television, video, and newer media production and delivery,

2, That Debtor is not involved in development of cannabis products,

3, That Debtor recently acquired a stake in a subsidiary named GLFI. GLFI has to date
not generated any net income for Debtor. Debtor does not anticipate that the near-term
revenue of the business will be funded by any proceeds from the subsidiary.

4, That based upon pre-petition solicitation, Debtor believes it can meet the requirements
for confirmation under Code §1129 and §1126(c) since the sole voting class will
approve the Plan by the requisite majorities.

Hi

Hf

 
Case 20-12890-mkn Doc130_ Entered 09/23/20 16:38:25 Page 2 of 2

5. That Debtor is not at this time, either itself or through its subsidiary, generating income
from production or distribution of cannabis products,

DATED this 23" day September, 2020.

Htdk Levy

MARK BRADLEY

 
